Citation Nr: 0946762	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease secondary to service-connected diabetes mellitus type 
II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from May 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana, denying the claim on appeal.  This claim 
was previously remanded by the Board in March 2008 for 
additional evidentiary development.  


FINDINGS OF FACT

The Veteran's peripheral vascular disease manifested as a 
result of, or was aggravated by, his service-connected 
diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for peripheral vascular disease, to include as 
secondary to diabetes mellitus, type II, have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2009); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for peripheral vascular disease, to include as 
secondary to his service-connected diabetes mellitus.  Upon 
review of the evidence of record, the Board finds that the 
Veteran's peripheral vascular disease is related to his 
service-connected diabetes mellitus.  As such, service 
connection is warranted in this case.  

The evidence of record demonstrates that the Veteran suffered 
from peripheral vascular disease at the time he filed his 
claim in February 2003.  VA received a letter from a private 
physician with the initials W.S.B. dated September 2004.  
According to Dr. B, the Veteran suffered from peripheral 
vascular disease that was directly linked to his diabetes.  
VA received another letter from Dr. B dated August 2005, in 
which Dr. B again reiterated that the Veteran suffered from 
peripheral vascular disease.  

In addition to the private medical evidence of record, VA 
treatment records also demonstrate that the Veteran suffered 
from peripheral vascular disease at the time he filed his 
claim.  According to a January 2005 VA examination, the 
Veteran suffered from peripheral vascular disease.  The VA 
examiner concluded that this was secondary to the Veteran's 
history of tobacco abuse, rather than his service-connected 
diabetes mellitus.  

Based on the conflicting etiological opinions outlined above, 
the Veteran was afforded an additional VA examination in July 
2009.  The examiner noted that the Veteran was diagnosed with 
bilateral claudication by arterial Doppler in August 1997.  
However, the examiner noted that a current arterial Doppler 
indicated that the Veteran's disorder had resolved and there 
was no evidence of bilateral lower extremity arterial 
occlusive disease.  The examiner accredited this fact to the 
Veteran's aggressive modification of his risk factors.  
Nonetheless, the examiner opined that it was at least as 
likely as not that the Veteran's service-connected diabetes 
mellitus caused or increased the severity of the Veteran's 
peripheral vascular disease.  The examiner based this opinion 
on the fact that while the Veteran's diagnosis of peripheral 
vascular disease preceded his diagnosis of diabetes mellitus 
by a number of months, his impaired glucose tolerance that 
existed prior to an actual onset of diabetes increased the 
Veteran's arterial stiffness and resulted in his peripheral 
vascular disease.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to service connection for peripheral 
vascular disease.  The Board recognizes that the Veteran does 
not appear to currently suffer from peripheral vascular 
disease, as no evidence of this disability was found upon 
examination in July 2009.  However, in McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007), the Court held that the 
requirement of a current disability is satisfied when the 
claimant had a disability at the time a claim for VA 
disability compensation was filed, or during the pendency of 
that claim, and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  

In the present case, private medical records and VA treatment 
records demonstrate that the Veteran did have a diagnosis of 
peripheral vascular disease when he filed his claim for VA 
disability compensation.  Additionally, the evidence suggests 
that the Veteran continued to seek treatment for this 
disorder during the pendency of this claim.  

In sum, the evidence in this case demonstrates that the 
Veteran had a diagnosis of peripheral vascular disease upon 
filing his claim, and that it was at least as likely as not 
caused by, or permanently aggravated by, his service-
connected diabetes mellitus.  Having afforded the Veteran the 
full benefit of the doubt in this case, the Veteran's claim 
of entitlement to service connection for peripheral vascular 
disease is granted.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for peripheral vascular 
disease is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


